Cook, J.,
dissenting. I respectfully dissent. Contrary to the fears expressed by the majority and concurring opinions, imposing the duty to retreat upon cohabitants would not leave the occupant of a home defenseless from attacks. First, a person is relieved of the duty where there is no reasonable or safe means to avoid the confrontation. State v. Williford (1990), 49 Ohio St.3d 247, 250, 551 N.E.2d 1279, 1282. Accordingly, the use of deadly force is justified and the failure to retreat is of no consequence where retreat would increase the actor’s own danger of death or great bodily harm. See, generally, Annotation, Homicide: Duty to Retreat Where Assailant and Assailed Share the Same Living Quarters (1969), 26 A.L.R.3d 1296, 1298. Second, the duty to retreat is limited and requires a “retreat to the wall” rather than a retreat from the home.
*334For these reasons, I would hold that a person assaulted by another cohabitant in the home is obliged to “retreat to the wall” before defending with deadly force, provided that a reasonable and safe means of avoiding the danger exists.
Pfeifer, J., concurs in the foregoing dissenting opinion.